DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 13, 2022.  Claims 53-73 are pending in the application.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 53-67 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites the limitations “a respective reference electrode” in line 9, “the reference electrode of two of the plurality of sensing devices is a single reference electrode shared between the two sensing devices as a common reference electrode” in lines 10-12.  It appears that “a respective reference electrode” of the two or the plurality of sensing devices is actually a single reference as a common reference electrode, and thus there is no respective reference electrode for each of the two or the plurality of sensing devices.  Further, it is unclear whether the single/common reference electrode is shared by two sensing devices by all of the plurality of sensing devices.  Thus, the recitation regarding the respective reference electrode of each sensing device and the single/common reference electrode shared between the two sensing devices renders the claim indefinite.  For the purpose of compact prosecution, the claim will be examined as there are no respective reference electrode of each sensing device, and a single/common reference electrode is shared by two of the plurality of sensing devices.
Subsequent dependent claims 54-67 are rejected due to their dependencies on the rejected base claim 53.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 53-58 and 60-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks (U.S. Patent Pub. 2014/0011691) in view of Jacobs (M. Jacobs, Ultra-sensitive electrical immunoassay biosensors using nanotextured zinc oxide thin films on printed circuit board platforms, Biosensors and Bioelectronics, 55, 2014, page 7-13), and further in view of Ji (CN103675075, a machine translation used for citation), and further in view of Fei (U.S. Patent Pub. 2011/0172559), and further in view of Kamath (U.S. Patent Pub. 2009/0242399), supported by Munje (R.D. Munje, Flexible nanoporous tunable electrical double layer biosensors for sweat diagnostics, Scientific Reports, 2015, 5:14586, page 1-11) as an evidence for claim 53.
Regarding claim 53, Sierks teaches an apparatus (Fig. 1A-1F; [0032] line 1: nanodevices; [0014] lines 1-2: biosensor) comprising: 
an array of a plurality of sensing devices ([0015] line 2: an array of conductive-material sensing sites) provided on a substrate ([0015] line 1: a microelectrode array base platform; [0122] line 2: a printed circuit board platform; here the PCB is deemed to be the substrate), wherein each sensing device in the array comprises: 
a respective working electrode (Fig. 1B; [0015] lines 3-4: a working electrode WE) with nanostructures disposed thereon (Fig. 1A-1F; [0016] and [0123]: a nanoporous membrane overlaid on the platform and nanoporous alumina membrane is soldered onto the interdigitated electrodes; thus the nanoporous membrane is disposed on the working electrode);
a capture reagent ([0016] lines 3-4: immobilized an antibody agent) coupled to the nanostructures (Fig. 9D; [0016] lines 2-4: the membrane forms nanowells wherein each nanowells comprises immobilized antibody agent) to selectively bind to a respective target analyte in a sample ([0016] lines 4-5: that specifically detects a marker of a neurodegenerative disease); and 
a respective counter electrode (Fig. 1B; [0015] line 4: a counter electrode CE).

Sierks does not explicitly disclose the nanostructures are semiconducting. 
However, Jacobs teaches depositing ZnO thin films on top of PCB substrates with patterned gold electrodes to replace the nanoporous alumina to detect clinical biomarkers (Fig. 1A: PCB with working electrode on; Fig. 1B: ZnO sputtered sensing site on working electrode; Fig. 1D: immobilized antibody on the nanocolumnar ZnO surface; page 8, Col. 1, para. 2, lines 2-5).  The replacement of alumina with ZnO provides ultra-sensitive electrical biosensing, allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 1-2, 5-6).  As evidenced by Munje, Zinc oxide (ZnO) thin film is a biocompatible semiconductor material with tunable electrical properties (page 2, para. 3, lines 1-3).  Thus, Jacobs teaches the nanostructures are semiconducting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by replacing the nanoporous alumina membrane with ZnO semiconducting nanomembrane as taught by Jacobs because ZnO semiconducting nanomembrane ultra-sensitive electrical biosensing, allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 1-2, 5-6).

Sierks does not explicitly disclose the reference electrode of two of the plurality of sensing devices is a single reference electrode shared by the two sensing devices as a common reference electrode, wherein the common reference electrode is proximate to and located between the two respective working electrodes of the two sensing devices and between the two respective counter electrodes of the two sensing devices.
However, Ji teaches a microelectrode chip-based organic phosphorus sensor having a three-electrode system (Fig. 2; page 5, Drawing 2 title).  The three-electrode system includes: a working electrode WE, a counter electrode CE, and a reference electrode RE (Fig. 2: WE1, CE2, RE3; page 6, para. 7, lines 9-12).  Thus, Ji teaches the reference electrode of two of the plurality of sensing devices is a single reference electrode (Fig. 2: RE3 is a single reference electrode) shared by the two sensing devices as a common reference electrode (Fig. 2: indicating the single reference electrode RE3 is shared by the top two sensing devices, each including a CE and a WE), wherein the common reference electrode is proximate to and located between the two respective working electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two WE of the top two sensing devices) and between the two respective counter electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two WE of the top two sensing devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by incorporating a common reference electrode to be shared by two sensing devices, e.g., the electrode pairs of WE and CE, as taught by Ji because the three-electrode system is traditionally used for electrochemical biosensors (page 2, para. 2, lines 3-4) and the shared common reference electrode would simplify the electrode configuration.  Simple substitution of one known element (WE/CE pairs) for another (WE/CE pairs with a shared common RE) to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Sierks does not explicitly disclose the reference electrode has a larger surface area than the working electrode.
However, Fei teaches an analyte sensor ([0007] lines 1-2) for detecting an analyte concentration level in a bio-fluid sample ([0008] lines 2-3).  The analyte sensor 100 (Fig. 1A; [0032] line 2) comprising a working electrode 118 (Fig. 1A; [0040] line 7) and a reference electrode 120 (Fig. 1A; [0045] lines 1-2) coupled to the sensor 100 and surrounded by a sealing material 122 (Fig. 1A; [0045] lines 11-12).  The surface area of the reference electrode 120 may be considerably larger than the surface area of the working electrode 118 to enhance conductivity ([0046] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode larger than that of the working electrode as taught by Fei because the larger surface are of the reference electrode than surface area of the working electrode provides enhanced conductivity ([0046] lines 5-8).  

Sierks does not explicitly disclose the reference electrode has a larger surface area than the counter electrode.
However, Kamath teaches an analyte sensor 214 (Fig. 2A-2E, [0398] line 4) including two or three electrodes 240 on the outer surface of the catheter 212 (Fig. 2A-2B; [0398] lines 13-15), including at least one working electrode ([0399] lines 1-2), one or more counter electrodes, one or more reference electrodes, and/or one or more auxiliary working electrodes ([0399] lines 8-10).  The electrodes can be relatively larger or smaller surface area, depending upon their use ([0399] lines 10-12).  Further, Kamath teaches in one example, a sensor includes a working electrode, a counter electrode, and a reference electrode sized to have an increased surface area as compared to the working and/or counter electrode ([0399] lines 15-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode larger than that of the counter electrode as taught by Kamath because that is a suitable configuration of the sensor electrodes.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP2141(III)(A).

Regarding claim 58, Sierks teaches the apparatus further comprising sensing circuitry ([0062] lines 6-7: inclusion of detection electronics in the base substrate; here the detection electronics are deemed to be the sensing circuitry) to determine both presence ([0046] lines 2-5: selectively identify different Aβ aggregate species, different a-syn species, different tau species) and concentration of one or more of the respective target analytes from the array of sensing devices ([0013] lines 2-3: levels of these key protein biomarkers).

Regarding claim 54, Sierks teaches the sensing circuitry ([0062] lines 6-7: inclusion of detection electronics in the base substrate; here the detection electronics are deemed to be the sensing circuitry) is to simultaneously detect ([0013] lines 2-4: the electronic biosensor can simultaneously determine levels of specific key morphologies of each of proteins) changes to electron and ion mobility and charge accumulation ([0127] lines 32-34: the output current response is sensed upon applied voltage; thus resulting in changes to electron and ion mobility and charge accumulation) in the array of sensing devices when the capture reagent in the array of sensing devices selectively binds to corresponding target analyte ([0126] lines 1-5: The electronic biosensor measures impedance changes to the electrical double layer at the solid-liquid interface within the nanowells induced when target proteins contained in the sample bind to reagents such as antibodies immobilized on the sensor surface).

Regarding claim 55, Sierks teaches the apparatus is to detect any one of a plurality of different analytes present in the sample using the array of sensing devices and the sensing circuitry ([0046] lines 2-5: selectively identify different Aβ aggregate species; selectively recognize different a-syn species; recognize different tau species).

Regarding claim 56, Sierks teaches the array of sensing devices comprises sensing devices with different capture reagents to selectively bind to different analytes in the plurality of analytes ([0046] lines 1-5: a set of reagents that can selectively identify different Aβ aggregate species, and another set that selectively recognize different a-syn species, or reagents that will recognize different tau species).

Regarding claim 57, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 55 as applied to claim 55.  Sierks further discloses the apparatus is configured to detect the plurality of different analytes in the sample ([0044] lines 8-9: detect low concentrations of multiple target antigens in biological fluids).
Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose the sample has a volume of less than 30 µL.
However, Sierks teaches the micro fluidic chamber has a volume of about 10 µL to about 5 mL ([0026] lines 37-38), which overlaps the claimed range less than30 µL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to adjusting the sample volume less than30 µL because such a sample volume is a suitable amount for analyte detection.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 60-61, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose a first sensing device and a second sensing device, the working electrode and the counter electrode of the first sensing device are located in proximity to each other in a first region of the substrate, and the working electrode and the counter electrode of a second sensing device are located in proximity to each other in the second region of the substrate (claim 60) or the common reference electrode is located in an overlapping region between the first and second regions (claim 61).
However, Ji teaches a microelectrode chip-based organic phosphorus sensor having a three-electrode system (Fig. 2; page 5, Drawing 2 title).  The three-electrode system includes: a working electrode WE1, a counter electrode CE2, and a reference electrode RE3 (Fig. 2: WE1, CE2, RE3; page 6, para. 7, lines 9-12).  As annotated in Fig. 2, Ji teaches the two of the plurality of sensing devices comprise a first sensing device (Fig. 2: the left, top three-electrode system including WE1, CE2, and RE3) and a second sensing device (Fig. 2: the right, top three-electrode system including WE1, CE2, and RE3), the working electrode and the counter electrode of the first sensing device are located in proximity to each other in a first region of the substrate (Fig. 2: indicating the WE1 and CE2 of the first device are in proximity to each other is the first region, as annotated as the left circle), and the working electrode the counter electrode of the second sensing device are located in proximity to each other in a second region of the substrate (Fig. 2: indicating the WE1 and CE2 of the second device are in proximity to each other is the first region, as annotated as the left circle), and the common reference electrode RE3 is in the overlapping region between the first and second regions (for claim 61; Fig. 2: as annotated, RE3 is in the overlapping region of two circles).

    PNG
    media_image1.png
    720
    833
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Fei, and Kamath by incorporating a common reference electrode to be shared by two sensing devices, e.g., the electrode pairs of WE and CE, and located in an overlapping region as taught by Ji because the three-electrode system is traditionally used for electrochemical biosensors (page 2, para. 2, lines 3-4) and the shared common reference electrode would simplify the electrode configuration.  Simple substitution of one known element (WE/CE pairs) for another (WE/CE pairs with a shared common RE within the overlapping region) to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 62, Sierks teaches the first sensing device comprises a first capture reagent that selectively binds to a first target analyte in the sample ([0046] lines 1-2: a set of reagents that can selectively identify different Aβ aggregate species), and the second sensing device comprises a second capture reagent that selectively binds to a second target analyte in the sample ([0046] lines 3-5: another set that selectively recognize different a-syn species or different tau species).

Regarding claim 63, Sierks teaches the first and second target analytes are different biomarkers ([0046] lines 1-3: the Aβ aggregate species and a-syn species are different biomarkers).

Regarding claim 64, Sierks teaches the first and second target analytes are different isoforms of a same type of biomarker ([0046] lines 2, 5: the Aβ aggregate species and the tau aggregates species; [0045] lines 19-20: Aβ aggregate species has been correlated with AD, tau aggregates has been related with AD; thus Aβ aggregate species and tau aggregates species are deemed to be different isoforms of the same type of biomarker of AD, i.e., Alzheimer’s Disease).

Regarding claim 65, Sierks teaches two or more of the plurality of sensing devices in the array comprise working electrodes having the same type of semiconducting nanostructures ([0016] lines 1-3: a nanoporous membrane overlaid on the platform wherein the membrane forms nanowells; thus each sensing sites including WE and CE has the same type of nanostructures; which would necessarily lead to the combined device of Sierks, Jacobs, Ji, Fei, and Kamath having the two or more sensing devices in the array comprising the same type of semiconducting nanostructures).

Regarding claim 66, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose two or more sensing devices in the array comprise working electrodes having different types of semiconducting nanostructures.
However, Sierks teaches various materials that can be used to form nanoporous membranes ([0052] lines 4-5).  The nanopores in the membrane can be of a uniform size, different sizes, arranged in regular patterns, irregularly, with different dimensions, shapes, and aspect ratios based on particular applications ([0052] lines 5-9, 16-17).  Thus, Sierks teaches the nanopores in the membrane can be tailored to particular applications by adjustment in their size, patterns, dimensions, and shape, which is deemed to be the different types of nanostructures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to tailor the nanopores in the membrane to particular application by having different size, patterns, dimensions, and shape of the nanopores or different material of the membrane of the sensing devices because selection of the nanopore configuration and/or membrane material is tailored to particular applications and different types of the nanostructures, for examples, size, pattern, dimensions, shape of the nanopores or material of the membrane, would provide diverse applications of the sensing device in the array.

Regarding claim 67, Sierks teaches the sample comprises blood ([0044] line 3: blood).
Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks in view of Jacobs, Ji, Fei, and Kamath, and further in view of Revzin (U.S. Patent Pub. 2016/0291001).
Regarding claim 59, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks further discloses the respective working electrodes of the two of the plurality of sensing devices and the counter electrodes of the two or more of the plurality of sensing devices are each circular in shape (Fig. 1B: indicating both CE and WE are circular in shape).
Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose  the common reference electrode is circular in shape.
However, Revzin teaches a sensor with electrode arrays (Fig. 6A-C; [0014] lines 1-2) including the working, counter and reference electrode (Fig. 6B; [0014] lines 5-6).  The electrodes can be oriented in any suitable format relative to one another ([0072] lines 1-2), and moreover, the electrodes can be of any suitable shape, such as square, circular, or torus shaped ([0072] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath by adjusting the common reference electrode as circular shaped as taught by Revzin because the electrodes can be of any suitable shape, such as circular shaped ([0072] lines 4-6).  Here, changes in electrode shape is a matter of choice and obvious to one of ordinary skill in the art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04(IV)(B).
Response to Arguments
Applicant’s arguments with respect to claims 53-67 have been considered but are unpersuasive.  
Applicant argues none of the reference, alone or in combination, teach, suggest, or disclose each claim limitation of the independent claim 53, inter alia “a respective reference electrode, wherein the reference electrode has a larger surface area than both the working electrode and the counter electrode, and the reference electrode of two of the plurality of sensing devices is a single reference electrode shared by the two sensing devices as a common reference electrode, wherein the common reference electrode is proximate to and located between the two respective working electrodes of the two sensing devices and between the two respective counter electrodes of the two sensing devices (page 11, para. 3).  This argument is unpersuasive because (1) claim 52 is indefinite regarding “a respective reference electrode of each sensing device in the array” and “a single reference electrode shared between the two sensing devices as a common reference electrode”; (2) Ji teaches the reference electrode of two of the plurality of sensing devices is a single reference electrode (Fig. 2: RE3 is a single reference electrode) shared by the two sensing devices as a common reference electrode (Fig. 2: indicating the single reference electrode RE3 is shared by the top two sensing devices, each including a CE and a WE), wherein the common reference electrode is proximate to and located between the two respective working electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two WE of the top two sensing devices) and between the two respective counter electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two WE of the top two sensing devices).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795